                         UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                             LAFAYETTE DIVISION

Offshore Rental Ltd                                                    Civil Action No. 16-01090

versus                                                  Magistrate Judge Carol B Whitehurst

LA. Scrap International et al                                           By Consent of the Parties

                      MEMORANDUM RULING AND ORDER

         Before the Court is a “Consent Motion To Sever” filed by Defendant,

Southern Recycling L.L.C. (“Southern Recycling”) [Rec. Doc. 241], Defendant

Louisiana Scrap International, Inc., Louisiana Scrap Processors LLC, John

Rongey and Kathy Rongey’s (collectively “Louisiana Scrap”) Memorandum in

Opposition [Rec. Doc. 245] and Supplemental Memorandum in Opposition

[Rec. Doc 253] and Southern Recycling’s Reply [Rec. Doc. 255].

         Southern Recycling moves the Court to use its discretion to sever the

plaintiff's claims against it from the plaintiff's claims against Louisiana Scrap1

under Fed.R.Civ.P. 21. In support of its motion, Southern Recycling states that

the claims against Louisiana Scrap rely on different facts, witnesses and require

evidence unrelated to the evidence relevant to Southern Recycling. It further

states that trying the two defendants together “could introduce jury confusion

and bias the jury against Southern Recycling.”


1 Louisiana Scrap filed a counterclaim against Hartford Fire Insurance Co. (“Hartford”) for defense and
coverage in this action. R. 60. Southern Recycling’s motion to sever Louisiana Scrap would also sever the
claims against counterclaim defendant, Hartford.
      Rule 21 of the Federal Rules of Civil Procedure provides:

      Misjoinder of parties is not a ground for dismissing an action. On
      motion or on its own, the court may at any time, on just terms, add
      or drop a party. The court may also sever any claim against a
      party.

Fed. R. Civ. P. 21 (emphasis added). Under Rule 21, a “district court has the

discretion to sever an action if it is misjoined or might otherwise cause delay or

prejudice.” Applewhite v. Reichhold Chems., Inc., 67 F.3d 571, 574 (5th Cir.

1995). Despite the permissive nature of joinder, a district court has broad

discretion in deciding whether to sever any claim against a party pursuant to

Rule 21. See Brunet v. United Gas Pipeline Co., 15 F.3d 500, 505 (5th Cir.

1994). The Fifth Circuit has described the effect of severance as follows:

      Severance under Rule 21 creates two separate actions or suits
      where previously there was but one. Where a single claim is
      severed out of a suit, it proceeds as a discre[te], independent
      action, and a court may render a final, appealable judgment in
      either one of the resulting two actions notwithstanding the
      continued existence of unresolved claims in the other.

United States v. O'Neil, 709 F.2d 361, 368 (5th Cir. 1983); see also Allied

Elevator, Inc. v. E. Tex. State Bank, 965 F.2d 34, 36 (5th Cir. 1992)

(quoting O'Neil, 709 F.2d at 368).

      Because Rule 21 does not itself set out a standard for its application,

“courts have looked to Rule 20 [of the Federal Rules of Civil Procedure] for

guidance” as to whether severance is proper under Rule 21. Acevedo v. Allsup’s
                                        2
Convenience Stores, Inc., 600 F.3d 516, 521 (5th Cir. 2010); Clay v. New Tech

Global Ventures, LLC, 2019 WL 1028532, at *14 (W.D.La., 2019) (citing Id.).

Rule 20 permits “joinder of plaintiffs when (1) their claims arise out of the same

transaction, occurrence, or series of transactions or occurrences and when (2)

there is at least one common question of law or fact linking all claims.” Id.

“Generally, as long as both prongs of the test are met, permissive joinder of

plaintiffs is at the option of the plaintiffs.” Id. Even where both prongs of the

Rule 20 test are satisfied, “district courts have the discretion to refuse joinder

in the interest of avoiding prejudice and delay, ensuring judicial economy, or

safeguarding principles of fundamental fairness.” Id.

      Numerous district courts in the Fifth Circuit have held that the following

factors should be considered when deciding whether a claim should be severed

under Rule 21: (1) whether the claims arose out of the same transaction or

occurrence, (2) whether the claims present common questions of law or fact,

(3) whether settlement or judicial economy would be promoted, (4) whether

prejudice would be averted by severance, and (5) whether different witnesses

and documentary proof are required. See, e.g., Phi, Inc. v. Apical Industries,

Inc., 2014 WL 1820717, at *5 (W.D.La.,2014); E. Cornell Malone Corp. v.

Sisters of the Holy Family, 922 F. Supp. 2d 550, 561 (E.D. La. 2013); Paragon

Office Services, LLC v. United Healthcare Ins. Co., Inc., 2012 WL 4442368, at
                                        3
*1 (N.D.Tex., Sept. 26, 2012); Aspen Technology, Inc. v. Kunt, 2011 WL

86556, at *2 (S.D.Tex., Jan. 10, 2011); Butcher v. Allstate Ins. Co., No. 2008

WL 5101339, at *2 (S.D.Miss., Nov. 26, 2008); Goodyear v. Dauterive Hosp.

of New Iberia, Louisiana, 2007 WL 2066855, at *2 (W.D.La., July 13, 2007).

It is notable that the first two factors track the “two-prong test” created by Rule

20. Therefore, application of these five factors accounts for whether joinder was

appropriate, but it also allows for the exercise of judicial discretion in instances

where joinder was permissible but severance is warranted. E. Cornell Malone

Corp. v. Sisters of the Holy Family, St. Mary's Academy of the Holy Family,

922 F.Supp.2d 550, 561–62 (E.D.La.,2013).

      Application of these factors in the instant case demonstrates that

severance is appropriate. The first factor, whether the claims arose out of the

same transaction or occurrence, favors severance because the claims against

Southern Recycling arose out of transactions and occurrences different and

separate from those against Louisiana Scrap. Southern Recycling and Louisiana

Scrap are two different and unrelated companies. In particular, the Southern

Recycling employee(s) called, whether as an actor or witness to the transactions

or occurrences, will be different from the Louisiana Scrap employees. The

policies and procedures related to the incidents will be distinctive as to each

company. The only commonality is the Offshore Rental employee who illegally
                                         4
provided the equipment or metal. This fact, however, does not provide a

common question of fact related to the liability of the distinct defendants, i.e.

the alleged misconduct of Southern Recycling will have no legal effect on the

alleged misconduct of Louisiana Scrap. The Court agrees that a single jury

hearing the evidence of both companies could conflate those differences or

confuse the distinctions.

      The second factor is whether the claims present common questions of

law or fact. The same law will apply to the plaintiff’s claims against Southern

Recycling and Louisiana Scrap. However, Louisiana Scrap’s crossclaim against

its insurer, Hartford, for defense and coverage has nothing to do with plaintiff’s

claims and therefore introduces additional facts and law applicable only to

Louisiana Scrap. Further, there will be different factual issues, witnesses and

evidence presented as to each defendant. This factor favors severance.

      As to the third factor, Southern Recycling contends that settlement may

be impeded without severance because there is no connection between Southern

Recycling and Louisiana Scrap. In the event severance promotes settlement it

will in turn promote judicial economy.

      Fourth, whether prejudice would be averted by severance. The Court

finds that, in addition to possible jury confusion in correctly separating the

witnesses and evidence, Louisiana Scrap’s crossclaim against Hartford will add
                                         5
even more witnesses and evidence having nothing to do with Southern

Recycling. Significantly, this will cause Southern Recycling to incur additional

attorneys’ fees and costs of trying the case against it, ultimately prejudicing it.

      Finally, for the reasons discussed in the foregoing, the Court finds the

fifth factor, whether different witnesses and documentary proof are required,

supports severance of the claims in this action. Accordingly,

      IT IS ORDERED that Defendant, Southern Recycling L.L.C.’s Consent

Motion To Sever [Rec. Doc. 241] is GRANTED and the Clerk of Court is to

assign a new case number to Plaintiff’s claims against Southern Recycling

L.L.C. The Court will schedule a telephone scheduling conference to discuss a

new Scheduling Order.

      THUS DONE AND SIGNED in Lafayette, Louisiana, on this 4th day of
October, 2019.




                                         6
